     Case 2:20-cv-01801-MTL--MHB Document 9 Filed 10/29/20 Page 1 of 7




 1   WO                                                                                          KM

 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9    Melinda Gabriella Valenzuela,                     No. CV 20-01801-PHX-MTL (MHB)
10                          Plaintiff,
11    v.                                                ORDER
12
      Shawnna Anderson, et al.,
13
                            Defendants.
14
15          On September 14, 2020, Plaintiff Melinda Gabriella Valenzuela,1 who is confined
16   in the Arizona State Prison Complex-Florence, filed a Motion for Leave to File Pursuant
17   to Court Order (Doc. 1) and an Application to Proceed In Forma Pauperis (Doc. 3) and
18   lodged a pro se civil rights Complaint pursuant to 42 U.S.C. § 1983.
19          The Court will grant the Motion to File, direct the Clerk of Court to file the
20   Complaint, and dismiss the Complaint and this action pursuant to 28 U.S.C. § 1915(g).
21   I.     Vexatious Litigant Orders
22          Plaintiff has filed more than 200 cases in this Court since 2002. In response, the
23   Court has issued multiple vexatious litigant injunctions restricting Plaintiff’s ability to file
24   in this Court. In a November 27, 2017 Order in CV 16-00951-PHX-NVW (MHB), the
25   Court amended the current vexatious litigant injunction and set additional pre-filing
26   requirements. Pursuant to the amended injunction entered against Plaintiff, before filing a
27
            1
28            Plaintiff has also filed Complaints under the names Enrique Gabrielle Mendez,
     Enrique Mendez-Valenzuela, and Quennell Glover. Plaintiff is biologically male, but
     identifies as female and refers to herself with feminine pronouns.
     Case 2:20-cv-01801-MTL--MHB Document 9 Filed 10/29/20 Page 2 of 7




 1   complaint, Plaintiff must obtain leave of the Court. Specifically, Plaintiff must file a
 2   Motion for Leave to File that conforms to the following provisions:
 3                1.     Plaintiff must file, with each new Complaint,
                         documentation showing that Plaintiff has pursued
 4
                         available administrative remedies. The documentation
 5                       must include copies of Plaintiff’s grievances, responses
                         to those grievances, and any appeals filed by Plaintiff as
 6                       well as responses to those appeals.
 7                2.     If Plaintiff’s claims are based on allegations that she has
 8                       a serious medical condition or has suffered serious
                         physical injuries, Plaintiff must file, with the
 9                       Complaint, documentation of her medical
10                       condition(s) and/or injuries that goes beyond her
                         own allegations in the complaint. This evidence may
11                       be in the form of medical records or sworn affidavits
                         from medical professionals that document the
12
                         conditions or injuries alleged in the complaint.
13                3.     As stated in the 2004 Injunction, Plaintiff must also file
14                       a Motion for Leave to File which contains:
15                       (1)    in the FIRST sentence, a request for leave to file;

16                       (2)    in the SECOND sentence, a certification that the
                                claims Plaintiff wishes to present are new claims
17                              never before raised and disposed of on the merits
                                by any federal court.
18
                                If any future Motion for Leave to File does not
19                              contain these two requirements, IN THE FIRST
20                              TWO SENTENCES, the Court will read no
                                further, the Motion for Leave to File will be
21                              denied, and the case will be dismissed for failure
22                              to comply with this Order of this Court.

23                       (3)    in the THIRD sentence, a short, plain statement
                                of the harm Plaintiff has suffered and by whom
24                              such harm was inflicted.         If the THIRD
25                              SENTENCE does not contain this requirement,
                                and if the Court cannot determine what harm
26                              Plaintiff claims to have suffered and what
                                Defendant allegedly committed the harm, the
27
                                Court will read no further, the Motion for Leave
28                              to File will be denied, and the case will be



                                                -2-
     Case 2:20-cv-01801-MTL--MHB Document 9 Filed 10/29/20 Page 3 of 7




 1                               dismissed for failure to comply with this Order
                                 of the Court.
 2
                   4.     Because Plaintiff has “three strikes,” any in forma
 3                        pauperis lawsuit she files must clearly, coherently, and
                          credibly allege that Plaintiff is under imminent danger
 4                        of serious physical injury. False allegations of
 5                        imminent harm may subject Plaintiff to sanctions
                          including further filing restrictions.
 6
                   5.     If Plaintiff fails to comply with all the requirements
 7                        of this Order in any filing, the Court will, without
 8                        further notice, deny Plaintiff in forma pauperis
                          status in that action and in all subsequent actions
 9                        before this Court.
10   CV 16-00951-PHX-NVW (MHB) (Doc. 88 at 2-4 (emphasis in original)).
11          Plaintiff has filed a Motion for Leave to File, copies of grievances related to her
12   claims, and some medical documentation supporting her medical claims. Accordingly, the
13   Court will grant the Motion to File and direct the Clerk of Court to file the lodged
14   Complaint.
15   II.    “Three Strikes Provision,” 28 U.S.C. § 1915(g)
16          The Prison Litigation Reform Act of 1995 (PLRA), enacted on April 26, 1996,
17   provides that a prisoner may not bring a civil action or appeal a civil judgment in forma
18   pauperis under 28 U.S.C. § 1915 “if the prisoner has, on 3 or more prior occasions, while
19   incarcerated or detained in any facility, brought an action or appeal in a court of the United
20   States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a
21   claim upon which relief may be granted, unless the prisoner is under imminent danger of
22   serious physical injury.” 28 U.S.C. § 1915(g). The imminent danger exception applies “if
23   the complaint makes a plausible allegation that the prisoner faced ‘imminent danger of
24   serious physical injury’ at the time of filing.” Andrews v. Cervantes, 493 F.3d 1047, 1055
25   (9th Cir. 2007). A prisoner barred from proceeding in forma pauperis pursuant to § 1915(g)
26   may proceed under the fee provisions of 28 U.S.C. §§ 1911-14 applicable to everyone else.
27   Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).
28   ....


                                                 -3-
     Case 2:20-cv-01801-MTL--MHB Document 9 Filed 10/29/20 Page 4 of 7




 1          Plaintiff has filed at least three actions in this Court that were dismissed as frivolous,
 2   malicious, or as failing to state a claim. See, e.g., CV 02-01670-PHX-JAT (DKD), CV 02-
 3   01725-PHX-JAT (DKD), and CV 02-01726-PHX-JAT (DKD). Accordingly, Plaintiff
 4   may not bring a civil action without complete pre-payment of the $350.00 filing fee and
 5   $50.00 administrative fee unless Plaintiff is in imminent danger of serious physical injury.
 6   28 U.S.C. § 1915(g).
 7          In Count One of the Complaint, Plaintiff alleges that in January and February 2020,
 8   she reported to Defendants Bravo, Lopez, Castillo, Holmes, and Marco that she had chest
 9   pains, but Defendants “did not stop, answer, or get her care.” Plaintiff further claims that
10   on June 15, 2020, she told Defendants Castillo and Holmes that she had chest pains, and
11   they “did not respond or get her care.” In Count Two, Plaintiff alleges that from “April
12   2019 to present,” Defendants LaPlume, Centurion, and Todd “have refused to treat her for
13   her chest pains and pains in her stents that she has.” Plaintiff states she has submitted
14   multiple Health Needs Requests (HNRs), and “they have simply ignored her and done
15   nothing.” Plaintiff claims Defendant Lampshire told Plaintiff she “was not going to do
16   anything for [Plaintiff]” and Defendants Wiegel and [illegible] “have done nothing when
17   she reported chest pains to them.”
18          Plaintiff’s allegations in Count One relate to past events and do not show Plaintiff
19   was in imminent danger of serious physical injury at the time she filed the Complaint.
20          Similarly, Plaintiff’s allegations in Count Two that since April 2019, Defendants
21   have “done nothing” in response to her reported chest pains, are contradicted by her HNRs
22   and medical records and do not show she was in imminent danger at the time she filed the
23   Complaint. Plaintiff’s medical records reflect the following examinations in response to
24   her complaints of chest pains:
25                 (1)     On May 1, 2019, Plaintiff was taken to medical for chest pain
26                         radiating down her left arm and abdominal pain. An EKG was
                           done and Nurse Practitioner Hahn ordered multiple diagnostic
27                         tests to address Plaintiff’s abdominal issues. The EKG did not
                           show any abnormal findings. (Doc. 8 at 81.)
28



                                                   -4-
     Case 2:20-cv-01801-MTL--MHB Document 9 Filed 10/29/20 Page 5 of 7




 1                  (2)   On June 4, 2019, Plaintiff was seen by medical staff for chronic
                          pain, but denied experiencing chest pain. (Id. at 64.) On June
 2                        5, 2019, Plaintiff received an ECG, which reported normal
                          sinus rhythm. (Id. at 46.)
 3
                    (3)   On July 17, 2019, Plaintiff was seen by the medical department
 4
                          in response to an ICS for Plaintiff’s report of chest pain. The
 5                        medical notes state “no signs or symptoms of distress upon
                          arriving to health unit, ambulated to health unit without
 6
                          assistance.” (Id. at 27.) The notes further state: “Pt. states that
 7                        [s]he did almost 200 push-ups day prior, which [s]he does not
                          normally do, states [s]he felt nausea and vomiting. S1S2
 8                        present. ECG normal sinus rhythm.” The notes further state:
 9                        “discussed chest pain type symptoms related to anxiety and
                          excessive use of upper chest muscles.” (Id. at 33.)
10
                    (4)   On July 30, 2019, an ICS was called was called when Plaintiff
11                        reported chest pains. The examining medical provider’s notes
12                        state

13                               Upon arrival the inmate was resting in the
                                 medical office and in no apparent distress.
14
                                 The inmate was calm with slow even
15                               respirations and cooperative. Performed
                                 ECG which shows normal sinus rhythm,
16                               VSS/WNL, notified the on call provider
17                               who advised that the inmate was stable
                                 and able to return to [her] cell. This was
18                               explained to the inmate who was satisfied
19                               and felt comfortable to go back to bed.

20   (Id. at 91.)
21                  (5)   On August 17, 2019, an ICS was activated for Plaintiff’s report
                          of chest pain. The medical notes state Plaintiff walked to the
22
                          medical unit without help. Plaintiff stated she had been having
23                        intermittent chest pain “8/10 since last night that originally
                          started in [her] stomach and is now in the upper L chest” and
24                        that “last BM was 6-7 days ago.” Plaintiff was “prescribed
25                        lactulose and docusate, which [inmate] has refused both
                          medications 3x in the last week.” (Id. at 36.) Plaintiff was
26                        given an EKG, which was normal. (Id. at 37.)
27                  (6)   Plaintiff was again seen for chest pains on September 9, 2019.
28                        The medical notes state Plaintiff was “ambulatory to medical,”
                          alert, able to communicate needs, vital signs were stable with


                                                 -5-
     Case 2:20-cv-01801-MTL--MHB Document 9 Filed 10/29/20 Page 6 of 7




 1                        the exception of blood pressure, and no acute distress was
                          noted. (Id. at 72.) Plaintiff was given an EKG, which indicated
 2                        a normal sinus rhythm. (Id.)
 3                 (7)    On January 14, 2020, Plaintiff was seen for complaints of, in
                          part, “chest pain, abdominal and liver pains, hurt leg, requests
 4
                          crutches.” (Id. at 18.) At the exam, Plaintiff reported “no
 5                        longer having chest pain, less vomiting,” and “agreed to wait
                          for CT scan for further treatment of abdomen.” (Id. at 18-19.)
 6
                   (8)    On March 11, 2020, Plaintiff was seen for complaints of chest
 7
                          and abdominal pain. (Id. at 9.) The medical notes state that
 8                        during the exam, Plaintiff did not mention chest or abdominal
                          pains. Plaintiff was treated for swelling in her leg and issues
 9                        related to bowel movements and her medications were
10                        adjusted. (Id. at 10.)
11                 (9)    On April 12, 2020, Plaintiff complained of chest and
                          abdominal pains. Pursuant to an internal regulation, inmates
12                        could not be brought to “HU for assessment unless ICS.” (Id.
13                        at 2.) Plaintiff stated she did not want to discuss medical issues
                          at the cell front. The nurse evaluating Plaintiff’s HNR noted
14                        they would “try to get medication order to help bowel
15                        movement.” (Id.)

16          Plaintiff’s medical records do not demonstrate that Defendants have “done nothing”
17   in response to her complaints of chest pains, but rather show that she has been regularly
18   examined for complaints of chest pain and provided with ECG or EKG tests. Further, the
19   last grievance Plaintiff submitted in support of her Complaint is dated June 16, 2020, and
20   Plaintiff provides no requests for care or medical documents beyond that date. Plaintiff
21   did not file her Complaint until September 14, 2020, nearly three months after her last
22   grievance. All of these facts indicate Plaintiff’s medical concerns do not place her in
23   imminent danger of serious harm.
24          The Court will deny Plaintiff’s Application to Proceed In Forma Pauperis and will
25   dismiss Plaintiff’s Complaint and this action, without prejudice, pursuant to § 1915(g). If
26   Plaintiff wants to reassert these claims in the future, she must prepay the entire $400.00
27   filing and administrative fees when she files her action.
28   ....



                                                 -6-
     Case 2:20-cv-01801-MTL--MHB Document 9 Filed 10/29/20 Page 7 of 7




 1   III.   Motions
 2          On September 14, 2020, Plaintiff filed two Motions to Seal Documents (Docs. 5
 3   and 7.) Plaintiff seeks to file under seal her HNRs and medical records. The Court will
 4   grant the Motions and order the Clerk of Court to file the lodged documents under seal.
 5   IT IS ORDERED:
 6          (1)    Plaintiff’s Motion for Leave to File (Doc. 1) is granted; the Clerk of Court
 7   must file the lodged Complaint.
 8          (2)    Plaintiff’s Application to Proceed In Forma Pauperis (Doc. 3) is denied.
 9          (3)    Plaintiff’s Complaint and this action are dismissed without prejudice,
10   pursuant to 28 U.S.C. § 1915(g). If Plaintiff wishes to reassert these claims in the future,
11   she must prepay the entire $400.00 filing and administrative fees when she files her action.
12          (4)    Plaintiff’s Motions to Seal Documents (Docs. 5 and 7) are granted. The
13   Clerk of Court must file under seal the lodged documents.
14          (5)    The Clerk of Court must enter judgment accordingly and close this case.
15          Dated this 29th day of October, 2020.
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -7-
